Title: General Orders, 13 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Jany 13th [1780]
            Parole Arch—  C. Signs Bomb. Carcase.
          
          As there is a quantity of provisions and forage collected for the army the General is anxious to take advantage of the present favorable weather to bring it to camp & orders two detachments for that purpose to be paraded tomorrow morning 10 ôclock with three days cooked provisions.
        